Case 2:17-cv-04398-GRB-ST Document 58 Filed 04/16/21 Page 1 of 1 PageID #: 146

                                    COUNTY OF SUFFOLK




                                               STEVE BELLONE
                                          SUFFOLK COUNTY EXECUTIVE

DENNIS M. COHEN                                                          DEPARTMENT OF LAW
COUNTY ATTORNEY



April 16, 2021


Honorable Steven L. Tiscione, U.S.M.J.
United States District Court, Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 12201


Re: Cruz v. County of Suffolk, et al.
    CV17-4398(GRB)(ST)

Dear Judge Tiscione:

This office represents defendants in this §1983 action civil rights action brought by plaintiff
Antonio Cruz.

Respectfully, and with the consent of Christopher Arzberger, Esq., counsel for plaintiff,
defendants request that the in-person conference now scheduled for April 21, 2021 be
adjourned to either April 28, 2021 or the afternoon of May 12, 2021. The adjournment is
requested because I have other matters that were previously scheduled for April 21, 2021.

We thank the Court in advance for its anticipated consideration of this request.

Respectfully submitted,

Dennis M. Cohen
Suffolk County Attorney

/s/ Arlene S. Zwilling
By: Arlene S. Zwilling
   Assistant County Attorney




LOCATION                                 MAILING ADDRESS
H. LEE DENNISON BLDG.                     P.O. BOX 6100                                 (631) 853-4049
100 VETERANS MEMORIAL HIGHWAY   ♦       HAUPPAUGE, NY 11788-0099     ♦      TELECOPIER (631) 853-5169
